Citation Nr: 1021951	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service connected residuals, compression fracture, thoracic 
spine, with deformity of vertebral bodies.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from a June 2008 rating decision of the RO.  

The Veteran testified before the Decision Review Officer 
(DRO) in a DRO conference hearing at the RO in October 2009.  
A copy of the hearing transcript is of record.

The Veteran testified before the undersigned Veterans Law 
Judge in a Travel Board hearing at the RO in March 2010.  A 
copy of the hearing transcript is of record.

The Board notes that the veteran was previously represented 
by the Disabled American Veterans (as reflected in a May 1989 
VA Form 23-22).  In February 2009 the Veteran withdrew the 
power of attorney. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

The Veteran claims that his service connected residuals, 
compression fracture, thoracic spine, with deformity of 
vertebral bodies have worsened.  During a December 2009 VA 
examination of the Veteran's spine, the VA examiner noted 
forward flexion from 0 to 40 degrees with increased pain at 
40 degrees resulting in an absence of 50 degrees secondary to 
pain.

During the March 2010 Travel Board hearing, the Veteran 
indicated that in the previous month his treating physician 
had noted range of motion for his thoracic spine to be less 
than 30 percent (see page 7).

Consequently, the Board finds that ongoing VA medical records 
should be obtained, in particular VA medical records from the 
Beaver, Pennsylvania, Community Based Outpatient Clinic 
(CBOC) from June 2008 to present.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records 
particularly VA treatment records from 
the Beaver, Pennsylvania, CBOC from June 
2008 to present.  The RO should obtain 
any outstanding private treatment 
records.  All attempts to obtain these 
records should be documented in the 
claims folders.  The RO should continue 
its attempts to obtain these records 
until it is reasonably certain that 
further attempts would be futile or that 
the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in accordance with any final regulation 
should proposed amendment to 38 C.F.R. 
§ 3.304(f)(3) become final during the 
appeal, as well as all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 











The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


